Merrimon, J.,
(dissenting.) Without scrutinizing the instructions which the Court gave the jury, I am of the opinion that it should also have given that, or the substance of it, which the plaintiff requested it to give, because, there were two distinct views of the evidence that might reasonably have been considered, one — that given — favorably to the defendant, the other, as certainly favorable to the plaintiff. When this is so, common justice requires that the Court shall submit both views, with proper instruction as to each, especially when the complaining party specially requests the Court to give that favorable to him. In such a case it is error not to do so; to submit one view and not the other will, generally, mislead the jury, more or less.
It is not questioned, it seems, that under the Constitution and statutes applicable, the plaintiff was entitled to a homestead, as claimed by him, if he had not abandoned it by removing from this State.
Parts of the evidence produced on the trial tended to prove that he did not leave with the view and purpose to abandon his residence in this State. On the contrary, he testified in his own behalf expressly, that he did not intend, by going to the State of South Carolina, to change his residence; that he went there for a special temporary purpose, mentioned and explained, to be absent two crop years, and to return in the winter of 1888; that he still expected to return; that he left some of his personal property in this State, and also certain real property — that in which he claims homestead — and to some extent he kept up his business relations in it. The purpose for which he went, was not, of itself, such as necessarily implied permanent residence in South Carolina, at a place not distant from his place of residence in this State. In view of such evidence, it seems to me, that the Court should have told the jury, that if it satisfied them that the plaintiff did not intend to *318abandon his residence in this State, then they should respond to the issue submitted to them in the negative.
I do not question that if a resident of this State, entitled to a homestead therein, removes from it with the view of changing his residence, and does so, he thereby abandons his homestead and his right to have it, and leaves the real property in which it, was, or might - have been allotted to him, exposed to the rights of his creditors to subject the same to the discharge of their debts due from him; this is certainly true. Baker v. Leggett, 98 N. C., 304. But here the pertinent questions arise, who is such a resident? And when does he cease to be such? I will endeavor to answer them briefly.
The Constitution (Art. X, § 2,) secures to “ any resident of this State,” the right of homestead. Who is such a resident, in the sense of this provision? The plain purpose of it is to secure to such residents, as such, a home — a homestead — the same to be exempt from sale under execution, “ or other final process obtained on any debt,” and the interpretation of the word resident must be such as effectuates this purpose. A resident, then, in such sense, is a person who has his itome — not his temporary home — not his home for a temporary purpose, but his permanent home — that which is established' — in this State, and has no present purpose to abandon it, temporarily or permanently, while at such home or abroad, and when he leaves it, for any purpose, he has animus revertandi. It is not essential to such a home, nor does it in effect imply that the owner thereof — the resident therein— shall be constantly personally present at it; he may be temporarily absent from it, from the State in which it is situate, for the purposes of business or pleasure; his family may all be with him or absent elsewhere, and, nevertheless, his home — his residence — in a large sense, is in the State ; he continues to be a resident of it, and he and his family may return at their will and pleasure to their home. A resident *319of this State means one who has his permanent home in it, whether he be at home or not, if he has animus revertandi. Hence, if a resident of the State goes out of it to remain absent, say, for years, in the execution of the duties of a public office, he does not by such absence lose his residence in it, and so, also, if a mechanic goes out of the State to build a house, or a mill, and return, or a builder of railroads goes out of it to be gone two or three or more years, to construct such a road, he does not lose his residence or the benefits arising from it. Nor any more will a farmer lose his residence, or the advantages arising from it, who goes beyond the State temporarily, for a year, or two, or three, to repair and put his farm there, or that of his wife, or that of another person, in condition to be useful and profitable and fit to be let. Mere absence from the State, in such and like cases, does not work a loss of residence or of its benefits, nor does it. necessarily imply abandonment of residence, and, therefore, an abandonment of theright of homestead. Such going from the State — such absence from it — is not an abandonment of residence; it may be evidence of it, more or less strong, accordingly as the attendant facts or circumstances tend more or less strongly to show a purpose to abandon it. And, ordinarily, whether there has been such abandonment of residence or not is a question of fact to be determined by the jury, under proper instructions from the Court. It is, also, very largely a question of intent, and whatevor evidence tends to show this intent is competent. The claimant himself may testify as to his intent, and his testimony will have more or less weight accordingly as he is more or less worthy of credit, and as it may be strengthened or impaired by other evidence. What he says or does in this State, and in the State or other country to which he goes, may be competent evidence for or against him. If he claims permanent residence, by words or acts, in the State to which he goes; if he claims and exercises the right of citizenship there; if he *320votes there, and does the like acts, such facts would be strong evidence against his right; but if his conduct showed a purpose to return to this State, and that he had not abandoned his residence here, the fads would be evidence for him. While the laws of the State to which he goes may extend to him advantages as a temporary resident there, this would not be conclusive against his right of residence here; the residence here depends upon whether he does or does not abandon it. If he does not, he is entitled to the benefits extended to the residents of the State by its Constitution and laws, although temporarily absent. Thompson on Horn, and Ex., § 263 et seq.
What I have said is not in any _ degree in conflict with what is decided in Munds v. Cassidey, 98 N. C., 558. There, clearly, the appellant had abandoned the State — he was a sort of wanderer, without any fixed purpose to return to it— had been absent seven or eight years — had a vague purpose to return to it. If it had appeared that he went abroad on a vessel ’ making a voyage to Liverpool, or around -the world, or to the Arctic seas, to -be absent a year, or two, or three years, but with a fixed, settled purpose to return to his home here — in this State — the case would have been very different. Mere removal from the State, no doubt, generally raises a presumption of abandonment, but this presumption may be rebutted by sufficient evidence.